                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JOHN DOE, INDIVIDUALLY AND AS                   §
NEXT FRIEND OF SARAH DOE, A                     §
MINOR;                                          §
                                                §
                  Plaintiff,                    §                    CIVIL NO.
                                                §               SA-17-CV-01114-OLG
vs.                                             §
                                                §
MARION INDEPENDENT SCHOOL                       §
DISTRICT, KYLE KELSO,                           §
INDIVIDUALLY AND AS TEACHER                     §
OF MARION HIGH SCHOOL; AND                      §
STACI SNYDER, INDIVIDUALLY AND                  §
PRINCIPAL OF MARION HIGH                        §
SCHOOL;                                         §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Leave to

File Late Response to Defendants’ Corrected Motion to Dismiss Plaintiffs’ First Amended

Complaint [#38]. This case was referred to the undersigned for all pretrial proceedings pursuant

to Rules CV-72 and 1(c) of Appendix C of the Local Rules of the United States District Court for

the Western District of Texas on January 30, 2018. The undersigned has authority to enter this

order pursuant to 28 U.S.C. § 636(b)(1)(A). For the reasons set forth below, the Court will deny

the motion.

       Plaintiff’s motion asks the Court to permit Plaintiff to file an untimely response to the

motion to dismiss filed by Defendants Marion Independent School District and Matthew Connor

(hereinafter “Defendants”). The record reflects that Defendants filed their motion to dismiss on

October 17, 2018. According to the Court’s records, electronic notice of the filing was mailed to




                                               1
Plaintiff’s counsel that same day.1 Plaintiff’s response to the motion was due within fourteen

days of the motion’s filing, on or before October 31, 2018. See Loc. R. CV-7(e) (responses to

dispositive motions due within fourteen days of motion’s filing). Pursuant to Local Rule CV-

7(e), if there is no response filed within the time period prescribed by the rules, the court may

grant the motion as unopposed. After no response was filed, the undersigned issued a report and

recommendation on November 29, 2018 [#34], recommending that Defendants’ motion be

granted based on the applicable law, not just because the motion was unopposed.

       Approximately two weeks after the undersigned issued the report and recommendation,

Plaintiff filed the motion underlying this Order asking for leave to file a response to Defendants’

motion. Rule 6(b) of the Federal Rules of Civil Procedure provides that the court may, for good

cause, extend the time to respond to a motion after the time for such response has expired upon a

finding that a party “failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

Plaintiff argues the Court should find excusable neglect here because Plaintiff’s counsel did not

receive a CM/ECF notice of the corrected motion to dismiss filed by Defendants and there was

some confusion related to the CM/ECF notifications because two motions to dismiss (an initial

and corrected version) were filed on the same day. In essence, Plaintiff argues the mistake of

Plaintiff’s counsel was inadvertent and should be excused.

       “Excusable neglect” is an “elastic concept,” and courts enjoy broad discretion in

determining whether or not to allow a party to file an untimely response. Pioneer Inv. Servs. Co.

v. Brunswick Assocs., 507 U.S. 380, 392 (1993). The determination of what is “excusable” is “at

bottom an equitable one, taking account of all relevant circumstances surrounding the party’s



       1
         Defendants in fact filed two motions to dismiss on October 17, 2018—an original and
corrected motion. Plaintiff’s counsel was sent an electronic notification of both filings, as well
as notice of a text order on October 18, 2018 dismissing the original motion as superseded by the
corrected motion.
                                                2
omission.” Id. at 395. Relevant factors include: (1) the danger of prejudice to the opposing

party; (2) the length of the delay and its potential impact on the judicial proceedings; (3) the

reason for the delay, including whether it was within the reasonable control of the movant; and

(4) whether the movant acted in good faith. Adams v. Travelers Indem. Co. of Conn., 465 F.3d

156, 162 n.8 (5th Cir. 2006).

       Although nothing in the record indicates bad faith on the part of Plaintiff or Plaintiff’s

counsel, inadvertent errors due to calendaring and issues with electronic notifications generally

do not constitute excusable neglect. See Brittingham v. Wells Fargo Bank, N.A., 543 Fed.

App’x. 372, 374 (5th Cir. 2013) (“We have previously held that a district court does not abuse its

discretion when it denies a Rule 60(b)(1) motion where the proffered justification for relief is the

careless mistake of counsel”). Plaintiff’s counsel indicates in his motion that he did receive a

CM/ECF notification on October 18, 2018 of the Court’s text order dismissing Defendants’

original motion to dismiss as superseded by the corrected motion to dismiss. The text order

referred to the corrected motion to dismiss by docket number. The Court does not find it

reasonable for Plaintiff’s counsel to claim ignorance of the corrected motion to dismiss while

acknowledging receipt of this text order, even if there was some issue with the CM/ECF

notification for the motion itself. Moreover, counsel has the responsibility to actively monitor

the dockets of his or her active caseload.

       It is also significant that the undersigned did not summarily recommend granting

Defendants’ motion to dismiss based on the lack of response from Plaintiff.             Rather, the

undersigned issued an almost 20 page report and recommendation with extensive discussion of

the plausibility of each of Plaintiff’s claims against Marion Independent School District

(“Marion ISD”) and Matthew Connor as a matter of law.              For example, the undersigned

concluded that Plaintiff failed to allege a policy or custom or a policymaking authority for

                                                 3
purposes of imposing municipal liability on Marion ISD or Connor in his official capacity to

support Plaintiff’s claim under Section 1983. The undersigned also concluded that Plaintiff

failed to state an equal protection because there are no facts alleged in Plaintiff’s Amended

Complaint regarding disparate treatment based on a protected classification. Similar pleading

issues were identified with respect to Plaintiff’s substantive due process claim and Plaintiff’s

claim under Title IX.     Finally, the report concluded that Plaintiff’s tort claims should be

dismissed for lack of subject matter jurisdiction based on Defendants’ immunity from suit. In

short, the findings and conclusions in the report were based on pleading deficiencies in

Plaintiff’s First Amended Complaint that would not likely be cured by a response by Plaintiff.

       Nor is the Court in the position to evaluate the potential impact of Plaintiff’s response, as

Plaintiff has not attached a proposed response to the motion for leave, as required by this Court’s

Local Rules.2 According to Local Rule CV-7(b), when a motion for leave to file a pleading,

motion, or other submission is required, as here, “an executed copy of the proposed pleading,

motion, or other submission shall be filed as an exhibit to the motion for leave.” Loc. R. CV-

7(b). Plaintiff has neither demonstrated excusable neglect nor complied with the procedural

requirements for requesting leave to file a response out of time, and the Court will therefore deny

the motion for leave.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to File Late

Response to Defendants’ Corrected Motion to Dismiss Plaintiffs’ First Amended Complaint

[#38] is DENIED.




       2
          Nor did Plaintiff attach a proposed response to her objections to the report and
recommendation [#37] or include any substantive argument as to why the report is legally
incorrect for the District Court’s consideration. Rather, Plaintiff’s objections merely reiterate her
argument for a finding of excusable neglect.
                                                 4
IT IS SO ORDERED.

SIGNED this 4th day of January, 2019.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                        5
